DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is unclear due to the claim language “comprising: one or more memories, comprising: material dispersion data for a material composing the liquid handling structure, the material dispersion data identifying a waveform and a frequency to generate a mode in the material.” It is unclear if only one memory contains the material dispersion data or if the material dispersion data is stored across multiple memories. The claim also recites that the material dispersion data identifies a waveform. It is unclear as to what 
Claims 3, 4 are rejected due to the claim language “wherein transducer is further configured to determine”. Transducers are element that convert energy from one form to another and do not element that determine spacing or missing frequencies. It is typically processors that received the signal from the transducer that make that determination. Examiner will interpret these claims to mean that the processor is configured to determine.
Claims 2-8 are also rejected under 35 USC 112b since they do not remedy the issue of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, 13, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb US 5473934 in view of Sinha US 20120055239.
As to claim 1, Cobb teaches “A system to determine a composition of a liquid in liquid handling structure (Abstract teaches “A method of and apparatus for continuous monitoring of the composition of a fluid mixture”), comprising: one or more memories, comprising: material dispersion data for a material composing the liquid handling structure (Column 7, line 56 to column 8, line 6), the material dispersion data identifying a waveform and a frequency to generate a mode in the material (Column 7, line 56 to column 8, line 6. Based on the interpretation, the memory stores data associated with different liquids and their acoustic signatures); composition sound speed data of at least one known liquid composition (Column 1, lines 28-30 teach the concept of utilizing and knowing sound speed in separate liquids. This establishes that a database of known liquids and their associated sound speeds is known and widely used); a signal generator configured to access the material dispersion data, to receive the waveform and the frequency from the material dispersion data, thereby generating a (#41; Column 5, lines 40-56); a transducer configured to receive the waveform from the signal generator, convert the waveform to a coupling signal configured to generate a mode in a surface of the liquid handling structure, and transmit the coupling signal to the surface of the liquid handling structure (Figure 3, #11; Column 5, lines 40-56); a receiver sensor to receive a response signal generated in response to transmitting of the coupling signal to the surface of the liquid handling structure (Figure 3, #12); Column 5, lines 40-56); one or more processors configured to (Figure 3, #45); compare the sound speed of the liquid in the liquid handling structure to the known composition sound speed data (Abstract; Column 1, lines 15-17 teaches that the method of comparing 2 sets of data associated with fluids is known); and a display configured to indicate whether the liquid in the liquid handling structure is substantially the same as the at least one known liquid composition (Figure 3, #46; Column 5, line 57 to Column 6, line 11).” Cobb does not teach converting the response signal to a frequency domain signal.
Sinha teaches “convert the response signal to a frequency domain signal; determine a sound speed of the liquid in the liquid handling structure from the frequency domain signal ([0046]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Sinha with Cobb. Converting the received response into a frequency domain is known in the art, as seen in Sinha. This method step improves the accuracy of the determination by allowing the processor to analyze desired peaks.
	As to claim 5, Cobb teaches “wherein the liquid handling structure comprises at least one of a pipe and a container (#10 is a pipe. The claim recites at least one of, meaning at least one being a pipe or a container).”
(Column 7, line 56 to column 8, line 6. Based on the interpretation, the memory stores data associated with different liquids and their acoustic signatures. The acoustic signature would include an amplitude and frequency, which reads on a wavenumber).”

As to claim 7, Cobb teaches “wherein the transducer is configured to receive the wavenumber, the wavenumber substantially defining an angle of incidence at which the transducer transmits the coupling signal to the surface of the liquid handling structure (#41 sends the signal to transducer #11; Column 5, lines 40-56. The claim is being treated as functional language since it claims the function of the transducer based on the wavenumber. The transducer in the prior art can perform the same function).”

As to claims 8 and 14, Cobb teaches “wherein the coupling signal comprises one of an acoustic signal, a thermoacoustic signal, a pressure signal, and an electromagnetic signal (#11 is an ultrasonic transducer, therefore the coupling signal is considered to be acoustic and a pressure signal).”

As to claim 9, Cobb teaches “A method to determine a composition of a liquid in a liquid handling structure (Abstract teaches “A method of and apparatus for continuous monitoring of the composition of a fluid mixture”), comprising: providing material dispersion data for a material composing the liquid handling structure, the material dispersion data comprising a wavenumber and a frequency (Column 7, line 56 to column 8, line 6; Based on the interpretation, the memory stores data associated with different liquids and their acoustic signatures); transmitting a coupling signal comprising the wavenumber and the frequency, to actuate a mode in the material composing the liquid handling structure (#41; Column 5, lines 40-56; Figure 3, #11); receiving a response signal from the liquid handling structure (Figure 3, #12); Column 5, lines 40-56); comparing the sound speed of the liquid to a sound speed of a known liquid composition (Abstract; Column 1, lines 15-17 teaches that the method of comparing 2 sets of data associated with fluids is known); and displaying whether the liquid in the liquid handling structure is substantially the same as a known liquid composition (Figure 3, #46; Column 5, line 57 to Column 6, line 11).” Cobb does not teach converting the response signal to a frequency domain signal.
Sinha teaches “converting the response signal to a frequency domain signal; determining a sound speed of the liquid from the frequency domain signal ([0046]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Sinha with Cobb. Converting the received response into a frequency domain is known in the art, as seen in Sinha. This method step improves the accuracy of the determination by allowing the processor to analyze desired peaks.

As to claim 13, Cobb teaches “wherein the transmitting the coupling signal further comprises transmitting the coupling signal at an angle of incidence to a surface of the liquid handling structure based upon the wavenumber (#41 sends the signal to transducer #11; Column 5, lines 40-56. The claim is being treated as functional language since it claims the function of the transducer based on the wavenumber. The transducer in the prior art can perform the same function).”
(Abstract teaches “A method of and apparatus for continuous monitoring of the composition of a fluid mixture”), comprising: a transducer configured to couple a waveform to a location in a wall of a liquid handling structure, wherein the waveform is configured to actuate a standing wave mode in the liquid (Figure 3, #11; Column 5, lines 40-56); a receiver sensor positioned to receive a response signal generated by the standing wave mode in the liquid (Figure 3, #12); Column 5, lines 40-56); a display configured to display the sound speed of the liquid (Figure 3, #46; Column 5, line 57 to Column 6, line 11).” Cobb does not explicitly teach determining a sound speed.
Sinha teaches “one or more processors configured to determine a sound speed of the liquid under test from the response signal ([0046]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Sinha with Cobb. Converting the received response into a frequency domain is known in the art, as seen in Sinha. This method step improves the accuracy of the determination by allowing the processor to analyze desired peaks.

As to claim 17, Cobb teaches “wherein the receiver sensor is outside of the liquid handling structure (#12 is outside of #10).”

As to claim 18, Cobb teaches “. wherein the liquid comprises a free surface in a region adjacent to the location in the wall in which the mode signal is couple (Figure 1, #10 is a pipe and can have a free space if the pipe is not completely filled with a liquid. This limitation details a scenario and not the system itself).”
As to claim 20, Cobb teaches “one or more processors configured to compare the sound speed of the liquid to at least one known liquid sound speed (Abstract; Column 1, lines 15-17 teaches that the method of comparing 2 sets of data associated with fluids is known), and wherein the display is configured to indicate whether or not the sound speed of the liquid is the same as the known liquid sound speed (Figure 3, #46; Column 5, line 57 to Column 6, line 11).”

Claims 2, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb US 5473934 in view of Sinha US 20120055239 in further view of Murray US 7798000.

Murray teaches “wherein the coupling signal is configured to generate a zero group velocity mode (Column 1, lines 40-60).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Murray with Sinha and Cobb. Choosing the transmission mode only involves routine skill in the art and based on the teachings of Murray, one could utilize ZGV. The prior art teaches its use in the background section implying that this mode is well known. 

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb US 5473934 in view of Sinha US 20120055239 in further view of Sinha US 6644119 (hereafter known as Sinha ‘119).
As to claim 3, the prior arts do not teach “wherein the transducer is further configured to determine a frequency spacing of two or more dominant frequencies in the frequency domain signal, and wherein determining the sound speed of the liquid in the liquid handling structure is based upon the frequency spacing of the two or more dominant frequencies.”
Sinha teaches “wherein the transducer is further configured to determine a frequency spacing of two or more dominant frequencies in the frequency domain signal, and wherein determining the sound speed of the liquid in the liquid handling structure is based upon the frequency spacing of the two or more dominant frequencies (Column 6, lines 51-67).”


Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. None of the prior arts teach the determination of the sound speed of a liquid based on missing frequencies from the response signal. 
Claim 4 does not have a prior art rejection and is only rejected under 35 USC 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863